   Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 1 of 16 PageID #:2697




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 GARY D. QUINN II,

                Plaintiff,

        v.
                                                     Case No. 17-cv-05402
 JOHN MAY, ALLISON BEATTY,
                                                     Hon. Charles R. Norgle
 MITESHKUMAR MODI, NICOLE LASAK
 and ARMOR CORRECTIONAL HEALTH
 SERVICES, INC.,

                Defendants.

   PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTIONS FOR
                         SUMMARY JUDGMENT

        Plaintiff Gary D. Quinn II, (“Mr. Quinn”), by his undersigned counsel, respectfully submits

this Response in Opposition to Defendants Dr. John May (“May”), Allison Beatty (“Beatty”),

Nicole Lasak (“Lasak”), and Armor Correctional Health Services, Inc.’s (“Armor”) Motion for

Summary Judgment and to Defendant Miteshkumar Modi’s (“Modi”) Motion for Summary

Judgment, and their Memorandums in Support thereof.

   I.        INTRODUCTION

        A prior inmate at Lake County, Mr. Quinn brings this civil rights action under 42 U.S.C.

§ 1983 to obtain relief for the Defendants’ failure to promptly and adequately address Mr. Quinn’s

chronic and severe health impairments. Mr. Quinn, a victim of multiple gunshot wounds just prior

to his booking at Lake County, suffered severe and ongoing body and nerve pain. He was in

desperate need of treatment that could only be given to him by an outside specialist, yet his

repeated requests to be transported outside the facility were dismissed. It took more than eight

months for Mr. Quinn to receive necessary surgery. During that time period, Mr. Quinn’s




                                                 1
   Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 2 of 16 PageID #:2698




complaints of severe pain were repeatedly ignored. His requests for other accommodations were

improperly denied without explanation despite being approved later.

         By this lawsuit, Mr. Quinn seeks recovery under the Eighth Amendment of the United

States Constitution for the Defendants’ deliberate indifference to his medical needs.         The

Defendants’ Motions for Summary Judgment are unfounded and should be rejected. Mr. Quinn

has come forward with facts demonstrating that Defendants were deliberately indifferent to his

serious medical condition, and that Armor maintains a widespread practice of violating its own

policies and procedures concerning the healthcare of inmates.

   II.      RELEVANT BACKGROUND FACTS

         On January 5, 2018, Mr. Quinn brought this Section 1983 action against the Defendants

alleging that their refusal to provide proper medical care for Mr. Quinn’s serious physical health

ailments constituted deliberate indifference in violation of the Eighth Amendment. (PSOF ¶ 40.)

In September 2016, Mr. Quinn received gunshot wounds to his right hip, left hip, stomach, chest,

and right forearm, causing him to walk with a limp, frequently use a cane, and wear braces to

prevent foot drop and assist with right arm motion. (PSOF ¶ 1.) He suffered extensive organ and

nerve damage, including severe impairment to his spinal sciatic nerve, which results in chronic

and frequent swelling in his legs. (Id.) Prior to his booking at Lake County, Mr. Quinn received

multiple surgeries and procedures to ameliorate his injuries. (PSOF ¶ 2.) Mr. Quinn’s surgeries

went well; he reported to his doctors that he was not suffering unordinary pain. (Id.) Mr. Quinn

attended several biweekly post-op evaluations and orthotic rehabilitative treatments for his hand

and arm, and was informed by his doctors that, as long as he continued with physical therapy and

continued to attend check-ups concerning the status of his nerves, Mr. Quinn would be able to

further improve his condition. (Id.)




                                                2
   Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 3 of 16 PageID #:2699




        On March 11, 2017, Mr. Quinn was admitted to Lake County. (PSOF ¶ 3.) During his

Patient Intake Health Screening upon booking, it was recommended that Mr. Quinn be placed in

medical housing in light of his serious injuries. (Id.) Inmates who have suffered serious wounds

or who have undergone recent surgeries are typically evaluated to determine whether he or she

requires additional medical treatment and placed somewhere other than the general population.

(Id.) On or about one week after his arrival to Lake County, Mr. Quinn notified Armor personnel

that the thin prison mattress caused him additional, severe pain due to his medical condition, and

he requested an additional mattress. (PSOF ¶ 4.)

        Mr. Quinn was released to the general population by Defendant May. (DSOF ¶ 5.) May

evaluated Mr. Quinn during his initial health screening. (Id.) He authorized Mr. Quinn to use jail-

provided worker shoes for support, which did not fit over Mr. Quinn’s ankle brace. (Id.) The

prison shoes caused Mr. Quinn to suffer painful cuts and sores over the course of several months.

(Id.)

        On March 28, 2017, Mr. Quinn saw Modi for his initial healthcare visit. (PSOF ¶ 7.)

During the visit, Mr. Quinn again raised concerns about the prison mattress. (Id.) Mr. Quinn also

informed Modi that the jail-issued shoes did not fit his brace properly. (Id.) Mr. Modi evaluated

Mr. Quinn and noted his extensive injuries, but nevertheless denied Mr. Quinn’s request for an

additional mattress, informing Mr. Quinn that he did not “meet the criteria.” (Id.) Armor policy

requires that inmates “have a significant medical issue” with a “significant medical history” to be

granted an additional mattress. (PSOF ¶ 8.) Requests for additional mattresses are evaluated by

an inmate’s medical provider to determine whether the second mattress is medically necessary.

(Id.)




                                                3
   Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 4 of 16 PageID #:2700




        On or about the date of Mr. Quinn’s initial visit with Modi, Mr. Quinn told Armor

personnel that he had follow-up appointments scheduled with his doctors at Froedert Hospital.

(PSOF ¶ 9.) Mr. Quinn attempted to have paperwork dropped off regarding the appointments, but

his efforts and inquiries as to these appointments were dismissed. (Id.) Therefore, on April 13,

2017, Mr. Quinn submitted a Sick Call Slip, stating that Mr. Quinn had missed his follow-up

appointment, that the hardware in his right arm needed to be removed, and that Mr. Quinn wanted

to be seen by May. (Id.) Mr. Quinn was seen by an Armor nurse on April 20, 2017, but records

show that Mr. Quinn was told that he could not be transported to Froedert Hospital, and that he

would need to obtain a referral from Modi to be connected with a nearby outside provider. (Id.)

        On April 26, 2017, Mr. Quinn submitted another Sick Call Slip, reporting severe pain from

the loose hardware in his right elbow. (PSOF ¶ 11.) During the visit, Armor personnel noted that

Mr. Quinn was suffering severe pain, and that he felt his pain medications were not helping. (Id.)

Mr. Quinn’s nurse that day learned after speaking with Froedert Hospital that Mr. Quinn had

missed a follow-up appointment for removal of the loose hardware in his elbow. (Id.) The nurse

spoke to Mr. Modi, who was to request an orthopedic consult. (Id.)

        Mr. Quinn saw Modi two more times in May 2017 for severe pain in his right elbow and

his lower body due to nerve damage. (PSOF ¶¶ 12, 13.) Despite evaluating Mr. Quinn’s injuries

and noting his complaints of severe pain, Modi again denied his request for a double mattress, and

his request to see Defendant May, claiming this “require[d] a referral.” (PSOF ¶ 13.) According

to May, however, a referral was not required for him to see patients while he was present at the

facility. (Id.)

        May refused to treat Mr. Quinn despite Mr. Quinn asking his nurse, Modi, and May on at

least four separate occasions. (PSOF ¶¶ 9, 13, 14, 15.) May ignored Mr. Quinn’s attempts to




                                                4
   Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 5 of 16 PageID #:2701




receive his care. (PSOF ¶¶ 14, 15.) Indeed, Mr. Quinn testified that while being treated by Modi,

May entered the office, but ignored his healthcare questions, claiming he was too busy to speak

with him. (PSOF ¶ 14.) Mr. Quinn further testified that both Defendants informed Mr. Quinn that

“they c[ould] only do so much” for him, even though Mr. Quinn communicated to both Defendants

that he was “only asking for him [i.e., Dr. May] to verify that [he] needed to go out to see my other

doctors or if they had already assigned me a doctor to go see, because [he] was still undergoing a

lot of pain.” (Id.) Mr. Quinn also testified that he approached May in the healthcare unit on an

additional occasion, but May “said that he had [Mr. Quinn’s] file and he didn’t need to see [him].”

(PSOF ¶ 15.)

       At this point, Mr. Quinn had been denied treatment by his outside providers at Froedert

Hospital and by May, the only certified medical doctor at the facility. Indeed, Modi testified that

he could only “examine” and refer patients with abnormalities caused by gunshot wounds -- such

as Mr. Quinn’s loose hardware -- to specialists for actual treatment. (PSOF ¶ 9.) It was not until

June 12, 2017 (three months after being admitted to Lake County) that Mr. Quinn was referred to

an orthopedic surgeon, Dr. Cavallero, for his right elbow fracture, right ulnar nerve injury, and

right foot drop. (PSOF ¶ 16.) Dr. Cavallero personally requested that Mr. Quinn be permitted to

use his personal shoes to help his leg condition. (Id.) Upon Mr. Quinn’s return to Lake County,

it was noted by Armor personnel that the recommendation be discussed with Modi. (PSOF ¶ 17.)

Nevertheless, Modi denied the recommendation the following the day. (PSOF ¶ 18.) On June 21,

2017, Mr. Quinn was finally granted permission to use his personal shoes after making a third

request to Defendant Modi. (PSOF ¶¶ 22, 23.)

       Beginning in June 2017, Mr. Quinn filed two grievances concerning his need for an

additional mattress due to his chronic nerve pain and, after his request was again rejected on June




                                                 5
   Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 6 of 16 PageID #:2702




26, 2017, Mr. Quinn was finally given the additional mattress on October 3, 2017 -- nearly seven

months after his first request. (PSOF ¶¶ 19, 25, 36.) Mr. Quinn filed an additional grievance on

August 21, 2017 concerning the fact that he had not yet seen a hand specialist. (PSOF ¶ 32.) It

was not until November 14, 2017 that Mr. Quinn received surgery -- more than eight months after

his arrival to Lake County. (PSOF ¶ 37.)

   III.    SUMMARY JUDGMENT STANDARD

   Summary judgment is proper only “if the movant shows that there is no genuine dispute as to

any material facts and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

In evaluating a motion for summary judgment, all evidence and inferences must be viewed in the

light most favorable to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986); McCann v. Iroquois Memorial Hosp., 622 F.3d 745, 752 (7th Cir. 2010). The court may

not weigh the evidence and may not make credibility determinations. McCann, 622 F.3d at 752.

Nor can it make a determination as to which party’s version of the facts is more likely to be true.

Id. A non-movant is able to survive summary judgment if it can produce material factual disputes

that might impact the outcome of the lawsuit. CMBB LLC v. Lockwood Mfg., Inc., 628 F. Supp.

2d 881, 882-83 (N.D. Ill. 2009).

   IV.     ARGUMENT

   To establish an Eighth Amendment claim for denial of appropriate medical care, a plaintiff

must demonstrate (1) that he or she suffers from a serious medical condition and (2) that the

defendant was deliberately indifferent to that condition. Farmer v. Brennan, 511 U.S. 825, 834

(1994). While the first prong is an objective standard, the second prong is a subjective standard.

Id. Defendants assert that Mr. Quinn is unable to demonstrate a question of fact as whether the

defendants were deliberately indifferent to his serious medical condition. As detailed below,




                                                 6
   Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 7 of 16 PageID #:2703




however, genuine issues of material fact exist as to this element and, accordingly, the Defendants’

Motions for Summary Judgment should be denied.

   A. Each Individually Named Defendant was Deliberately Indifferent to Mr. Quinn’s
      Serious Medical Condition

   To make a showing of deliberate indifference, “it is enough to show that the defendants knew

of a substantial risk of harm to the inmate and disregarded the risk.” Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005). “This is not to say that a prisoner must establish that officials intended

or desired the harm that transpired.” Id. [A] prisoner is not required to show that he was literally

ignored.” Id. (internal quotation marks and citation omitted) (emphasis added). Rather, a plaintiff

must show that “the communication, in its content and manner of transmission, gave the defendant

sufficient notice to alert him or her to an ‘excessive risk to inmate health or safety.’” Vance v.

Peters, 97 F.3d 987, 993 (7th Cir. 1996). Delay of necessary treatment and thus aggravating the

injury or needlessly prolonging an inmate’s pain has been found to constitute deliberate

indifference. Gomez v. Randle, 680 F.3d 859, 865-66 (7th Cir. 2012) (four day delay in treatment

constituted deliberate indifference where it caused “prolonged, unnecessary pain”); Smith v. Knox

Cnty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012) (“[e]ven a few days’ delay in addressing a severely

painful but readily treatable condition constitutes deliberate indifference”); Greeno v. Daley, 414

F.3d at 653-54 (vacating district court’s order granting summary judgment where prison doctor

refused to alter his treatment plan despite plaintiff’s continued complaints that his condition was

worsening). Even “continuous medical treatment” is not sufficient in itself for a defendant to prove

that it was not deliberately indifferent. Sherrod v. Lingle, 223 F.3d 605, 611-12 (7th Cir. 2000).

       There is no question that Defendant Modi knew of the substantial risk of harm that could

result if Mr. Quinn’s physical conditions and severe pain went untreated. Modi examined Mr.

Quinn on five separate occasions (PSOF ¶¶ 7, 12, 13, 22; DSOF ¶ 48.) Modi’s own notes make



                                                 7
   Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 8 of 16 PageID #:2704




clear that he was aware of Mr. Quinn’s medical condition, various injuries and medical history,

that Mr. Quinn communicated to Modi during those visits that he was suffering from severe and

chronic pain, and that his pain medication was not helping. (PSOF ¶¶ 7, 11, 12, 13, 22, 27; DSOF

¶ 48.)

         Modi disregarded Mr. Quinn’s medical needs when he delayed Mr. Quinn access to an

additional mattress, personal shoes, and medical treatment that could only be properly rendered by

an outside provider or, alternatively, Defendant May. Mr. Quinn communicated his concerns

regarding the negative effects the prison mattress had on the injuries to his nerves during his initial

visit with Modi on March 28, 2017. (PSOF ¶ 7.) Mr. Quinn did not receive the additional mattress

until nearly seven months later-- after raising concerns about the mattress to Defendant Modi on

at least three separate occasions, and after filing several grievances regarding those concerns.

(PSOF ¶¶ 7, 8, 13, 19, 22, 24, 25, 36.) In addition, Mr. Quinn notified Modi during his initial visit

that the jail-issued shoes did not fit over his brace. (PSOF ¶ 7.) It was not until approximately

three months later on June 21, 2017, and after Dr. Cavallero had to personally request that Armor

permit him to use his personal shoes, that Mr. Quinn’s requests were taken seriously, and that his

personal shoes were finally approved. (PSOF ¶¶ 7, 16, 23.) Most critically, Modi did not order

an orthopedic referral until seeing him for the fifth time (and nearly three months after his initial

visit with Modi), despite knowing that Mr. Quinn’s elbow hardware needed to be removed,

receiving an inquiry from Mr. Quinn about when he would begin physical therapy, and despite

that the nerve damage to his body (namely, his hand) needed to be assessed by someone who could

actually treat him. (PSOF ¶¶ 9, 14, 17, 22, 27.) He refused Mr. Quinn’s attempt to see May,

claiming a referral was required when, in realty, it was not, and also ignored Mr. Quinn’s inquiries

about seeing an outside provider. (PSOF ¶¶ 13, 14, 22.)




                                                  8
   Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 9 of 16 PageID #:2705




       Defendant May was also deliberately indifferent to Mr. Quinn’s serious medical condition.

He was aware of Mr. Quinn’s injuries when he examined Mr. Quinn during his initial health

screening, which took place shortly after the intake process. (PSOF ¶ 5.) It was initially

recommended that Mr. Quinn be placed in medical housing. (PSOF ¶ 3.) Mr. Quinn testified that

on at least two separate occasions, he sought out May’s care, informed May that he was suffering

from severe pain, and asked him questions about his health. (PSOF ¶¶ 14, 15.) May informed Mr.

Quinn that he had reviewed his medical file. (PSOF ¶ 15.) Nevertheless, May released Mr. Quinn

to the general population (PSOF ¶ 5; DSOF ¶ 5.) May refused to see or treat Mr. Quinn, despite

Mr. Quinn’s inquiries. (PSOF ¶¶ 14, 15.) He also made no efforts to connect Mr. Quinn with his

follow-up appointment or an alternative outside provider. (PSOF ¶ 14.) Mr. Quinn has at least

raised a question of fact as to whether May acted with deliberate indifference to the severe pain he

was suffering, and the injuries that needed attention.

       Similarly, Mr. Quinn has raised a question of fact regarding whether Defendant Lasak was

deliberately indifferent to his serious medical condition. Despite Defendants’ claims to the

contrary, the evidence shows that Lasak worked closely with the nursing staff as well as Defendant

Modi, made decisions regarding the grievances filed by Mr. Quinn, and, in Lasak’s own words,

worked to “ensure that policy and procedure were followed and to give general direction to the

nursing staff.” (PSOF ¶¶ 22, 23.); see also Farmer, 511 U.S. at 842 (“Whether a [defendant] had

the requisite knowledge of a substantial risk [of serious harm] is a question of fact subject to

demonstration in the usual ways, including inference from circumstantial evidence.”)            For

example, the record specifically indicates that Modi was to “work with Nicole Lasak” to acquire

his personal shoes, and that Lasak granted Mr. Quinn permission to use his personal shoes, but not




                                                 9
  Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 10 of 16 PageID #:2706




until June 21, 2017. (PSOF ¶¶ 22, 23) It further shows that Lasak allowed Mr. Quinn only a

thicker mattress, despite his requests for an additional mattress. (PSOF ¶¶ 27, 28.)

       Lastly, Defendants’ position that Beatty’s “only involvement” with the Plaintiff is

responding to his grievances and that Beatty made “no medical decisions” for Mr. Quinn is without

merit. Beatty’s own deposition testimony reveals that in responding to Quinn’s grievances, she

was required to review his medical chart and history, and speak with his medical provider about

Mr. Quinn’s healthcare needs. (PSOF ¶ 21.) Mr. Quinn filed four grievances concerning his need

for an additional mattress, the delay in receiving care from outside physicians, and the severe pain

he was suffering from his injuries, which were left inadequately treated. (PSOF ¶¶ 19, 25, 30, 32.)

His complaints were repeatedly denied and, as consequence, Mr. Quinn suffered extreme pain

throughout the course of his time at Lake County.

       A reasonable jury could infer from these facts that the Defendants were deliberately

indifferent to Mr. Quinn’s condition. The ongoing “care” Mr. Quinn received was plainly

inadequate, and his frequent visits to see Defendant Modi and other Armor personnel are not

enough to overcome this fact. See Defs.’ Memo at 4 (citing Boyce v. Moore, 314 F. 3d 884, 888-

89 (7th Cir. 2002)); see also Sherrod, 223 F.3d at 611-12 (“continuous medical treatment” was not

sufficient in itself for defendant to prove it was not deliberately indifferent). Defendant Modi

additionally argues that “[w]ithout any medical evidence of inadequate treatment, a prisoner’s self-

serving opinion of the quality of treatment is insufficient to raise a genuine issue of material fact.”

Modi’s Memo at 14 (citing Langston v. Peters, 100 F.3d 1235 (7th Cir. 1996)). However, the

defendant’s “failure to respond to Langston’s complaint” resulted in a mere one-hour delay. See

id. at 1240. In holding that the defendants were not deliberately indifferent, the court noted that




                                                  10
    Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 11 of 16 PageID #:2707




the Seventh Circuit has held that a two-hour delay “is not an unreasonably long wait.” Id. (citing

Murphy v. Walker, 51 F.3d 714, 717 (7th Cir. 1995)).

        This case is more similar to Matzker v. Herr, 748 F.2d 1142 (7th Cir. 1984). In Matzker,

the plaintiff advised jail employees of his need for medical for his injuries, but was allegedly

denied treatment for three months. Id. at 1147. When the plaintiff requested that he be transferred

to a facility that could properly treat his injuries, his request was refused. Id. As a result, the

plaintiff allegedly suffered pain for three months and sustained permanent physical injury and

damage to his teeth and eye. Id. On these alleged facts, the Seventh Circuit held that the plaintiff

stated a claim for denial of competent medical care. Id. at 1148.1 Mr. Quinn waited approximately

eight months to receive surgery, seven to receive a double mattress, and three to receive permission

to use his personal shoes. Mr. Quinn suffered pain as a result of the Defendants’ actions for far

longer than two hours or a couple of days. See Smith, 666 F.3d at 1040 (few days’ delay in

addressing a severely painful but readily treatable condition constituted deliberate indifference).

The evidence further demonstrates that Mr. Quinn responded well to surgery and physical therapy,

as well as the accommodations he requested to relieve his nerve pain, demonstrating the harm

caused by Defendants’ delay. See Modi’s Memo at 14 (citing Langston, 100 F.3d at 1240 (holding

that plaintiff “must place verifying medical evidence in the record to establish the detrimental

effect of delay in medical treatment to succeed”); (PSOF ¶¶ 2, 31, 39.) Summary judgment is

therefore improper, and the Defendants’ motions should be dismissed.




1
  Matzker was overruled to the extent that it predated application of the deliberate indifference
standard to due process claims. See Salazar v. City of Chicago, 940 F.2d 233, 240 (7th Cir. 1991).
Nonetheless, Salazar clarified that because “jail authorities knew that Matzker had sustained
serious injuries, yet ignored those injuries,” even under a deliberate indifference standard, Matzker
stated a due process claim. 940 F.2d at 240.


                                                 11
  Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 12 of 16 PageID #:2708




   B. Mr. Quinn Has Demonstrated That Armor Has a Policy, Custom, or Practice That
      Directly Caused a Violation of His Constitutional Rights

   In seeking summary judgment on the basis of corporate status, Armor misapplies Monell v.

Dept. of Social Servs. of City of New York, 436 U.S. 658 (1978). In order to recover against a

corporate defendant under Section 1983, a plaintiff must prove that he suffered an injury as a result

of an official policy or widespread practice. Id. at 690-91. Armor argues that Mr. Quinn has not

shown that his “constitutional rights were violated by Armor’s official policy or widespread

custom or practice.” Defs.’ Memo at 10. But this is only one avenue for a plaintiff to demonstrate

liability under Monell. Plaintiffs may do so against a corporate defendant either directly, by

demonstrating that its policies are unconstitutional, or indirectly, by showing a series of bad acts

which allows the court to infer that policymaking levels of government were bound to have noticed

the conduct, “and by failing to do anything must have encouraged or at least condoned, thus in

either event adopting, the misconduct of subordinate officers.” Woodward v. Corr. Med. Servs. of

Ill., Inc., 368 F.3d 917, 927 (7th Cir. 2004) (internal quotation marks and citation omitted). A

corporate defendant may also be liable when it is shown that it knows or should know that its

employees are ignoring its written policies. Id. at 929.

       First, Mr. Quinn has put forth evidence that Armor has a widespread practice of dismissing

prisoner complaints as illegitimate, such as Mr. Quinn’s, even if there is a medical basis or need

underlying the request. For example, Defendant Lasak testified that there were “complaints about

mattresses daily from everybody, whether they had a medical condition or not . . . Everybody

wanted extra mattresses.” (PSOF ¶ 19.) Similarly, Defendant Beatty testified that “[w]e got quite

a few requests for mattresses.” (PSOF ¶ 19.) Lasak further stated that she received other

complaints as well: “Food complaints, shoe complaints, clothing complaints, medication

complaints . . . anything under the sun complaints. So where would you like me to start?” (PSOF



                                                 12
  Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 13 of 16 PageID #:2709




¶ 19.) She also received complaints about the prison issued shoes, specifically that “[t]hey weren’t

comfortable. They didn’t like them. They wanted something better.” (PSOF ¶ 19.)

         The Defendants rely entirely on Dr. Gable’s testimony to support their contention that

Armor does not make medical judgments based on budgets. See Defs’ Memo at 10. However,

Mr. Gable testified that he was “not aware of anything as far as reviewing for cost,” that Armor

“might bring it to the attention of corporate that their budget is going to be shot to hell that month

because of medications,” but that in working for Armor for 10 years, he had personally never seen

an instance of medical care being denied based on costs.” (DSOF ¶ 65; Pl.’s Resp. DSOF ¶ 65.)

(emphasis added). Mr. Gable’s personal opinion and awareness simply does not support the

assertion that there is no genuine dispute as to whether Armor makes medical judgments based on

costs.

         Second, a reasonable jury could find that Mr. Quinn demonstrated corporate liability

pursuant to the indirect avenue -- through a showing of repeated bad acts by the Defendants. To

establish a pattern or practice under the indirect method, a plaintiff is not required to show that a

municipality’s (or its contractors’) practices actually caused pain and suffering to inmates other

than the plaintiff. Davis v. Carter, 452 F.3d 686, 695 (7th Cir. 2006). Instead, a plaintiff need

only provide evidence “tending to show a general pattern of repeated bad behavior.” Id. at 694.

A plaintiff can even show a widespread practice by presenting evidence of the defendant’s repeated

bad behavior as leveled against the plaintiff alone. Id. at 695.

         For example, in Watkins v. Ghosh, No. 11 C 1880, 2014 WL 840949, at *7 (N.D. Ill. Mar.

4, 2014) the Court held that a reasonable jury could find that the plaintiff’s doctors engaged “in a

serious of bad acts” and thus deliberately indifferent to his serious medical condition because they

continuously ignored the plaintiff’s written requests for medical treatment. The court explained




                                                 13
  Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 14 of 16 PageID #:2710




that, based on the bad acts exercised solely against the plaintiff, a fact finder could infer that the

defendant was “bound to have noticed, and subsequently encouraged” the behavior. Id. (internal

quotations omitted). This was enough to support that the alleged constitutional violation “was a

result of an existing policy, rather than an isolated incident.” Id. (citing Holloway v. Delaware

Cnty. Sheriff, 700 F.3d 1063, 1071 (7th Cir. 2012)).

       The evidence demonstrates that Armor’s employees failed to follow corporate procedure.

Specifically, the Armor policy requires that an inmate be seen by a clinician and receive requisite

care in a timely manner, and that formal grievances be addressed within five days, and with a

“face-to-face” interview. (PSOF ¶¶ 6, 20.) Mr. Quinn was forced to go months without being

referred to outside specialists to address the loose hardware in his right elbow and nerve damage

to his hand. (PSOF ¶¶ 16, 32, 37.) Armor has a process for connecting inmates with outside

appointments upon medical necessity, and such appointments are to be set up “as soon as possible.”

(PSOF ¶ 10.) However, Mr. Quinn did not receive surgery until November 14, 2017, despite that

he made numerous complaints during Sick Call visits and in the grievances filed concerning his

chronic pain and need to be seen by an outside healthcare provider. (PSOF ¶ 37.) This behavior

violated the manual setting forth Armor’s healthcare policies, a fact sufficient to satisfy the

Seventh Circuit’s standard for deliberate indifference. Woodward, 368 F.3d at 930.

       Furthermore, when an inmate undergoes recent surgery or has suffered wounds in relation

to the surgery, the inmate is to be evaluated and determined whether he or she should be placed

somewhere other than the general population. (PSOF ¶ 3.) Despite having been recommended

for medical housing, Mr. Quinn was placed into the general population. (PSOF ¶¶ 3, 5.)

       Mr. Quinn filed several grievances regarding the pain he suffered from sleeping on a single,

thin prison mattress, yet each time, was informed in writing more than five days later that he did




                                                 14
  Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 15 of 16 PageID #:2711




not meet the “criteria” without further explanation. (PSOF ¶¶ 26, 34, 38.) From nowhere in the

record can it be inferred that Mr. Quinn received a face-to-face interview to discuss with him the

reasons for why an additional mattress to alleviate his chronic pain did not fall within the criteria.

Perhaps if this occurred, Mr. Quinn would not have suffered the unnecessary pain caused by the

mattress for several months. Ignoring Mr. Quinn’s needs and requests many times over the course

of several months demonstrates a general pattern of repeated bad behavior and violations of

corporate policies, and further shows that Mr. Quinn’s suffering was the result of a widespread

practice, not an isolated incident. Thus, a reasonable jury could find that Armor’s practices

resulted in the violation of Mr. Quinn’s Eighth Amendment Rights.

   V.      CONCLUSION

   For the foregoing reasons, Mr. Quinn respectfully requests that this Court deny the Motions

for Summary Judgment submitted by Defendants Dr. John May, Allison Beatty, Nicole Lasak,

Armor Correctional Health Services, Inc., and Miteshkumar Modi and their Memorandums in

Support thereof.


 Dated: March 6, 2020                             Respectfully submitted,

                                                  GARY D. QUINN II
                                                  By: s/ Joseph C. Wylie

                                                  Joseph C. Wylie
                                                  Nora E. Becerra
                                                  K&L Gates LLP
                                                  70 West Madison Street
                                                  Suite 3100
                                                  Chicago, Illinois 60602
                                                  Tel.: (312) 807-4439
                                                  Joseph.Wylie@klgates.com
                                                  Nora.Becerra@klgates.com

                                                  Attorneys for Plaintiff Gary D. Quin II


                                                 15
  Case: 1:17-cv-05402 Document #: 78 Filed: 03/06/20 Page 16 of 16 PageID #:2712




                             CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on this 6th day of March 2020,
counsel for Plaintiff, Gary D. Quinn II served Plaintiff’s Notice of Deposition for Armor
Correctional Health Services, Inc. to the following counsel of record via email:

                           Cassiday Schade LLP
                           Matthew H. Weller
                           Ronald E. Neroda
                           222 West Adams Street
                           Suite 2900
                           Chicago, Illinois 60606
                           (312) 641-3100
                           mweller@cassiday.com
                           rneroda@cassiday.com


                           Lewis Brisbois isgaard & Smith LLP
                           Margaret Fitzsimmons
                           Charles Cole
                           550 W Adams St #300
                           Chicago, IL 60661
                           (312) 463-3444
                           margaret.fitzsimmons@lewisbrisbois.com
                           charles.cole@lewisbrisbois.com



                                                        By: s/ Joseph C. Wylie
                                                        One of Plaintiff’s Attorneys




                                            16
